DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed December 23, 2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-20 directed to a method non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to package structures:
Baek et al. (US 10,109,541 B2)		Chang et al. (US 2017/0345764 A1)
Cheng et al. (US 2019/0027446 A1)	Chen (US 10,032,704 B2)
Chen (US 10,629,476 B2)			Chen et al. (US 9,812,337 B2)
Chen et al. (US 9,831215 B1)		Chen et al. (US 2019/0131283 A1)
Chiu et al. (US 2019/0131243 A1)	Liu et al. (US 2019/0096841 A1)
Yu et al. (US 10,672,741 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
February 17, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822